Title: To George Washington from Anna Welsh, 12 November 1788
From: Welsh, Anna
To: Washington, George



Sir
New London [Conn.] November 12th 1788

The readiness which your Excellancy has ever shewn to Assist the Injurd, the distress’d, and the Widow, Induces me tho’ unknown to you, to trouble you on a matter in which I am deeply Interested, the high character you bear would have forever clos’d my mouth in Silence, had not dire necessity forc’d me to make this Application to you as the last resource.
Your Excellancy will per mitt me to relate the matter to you, when I shall leave it with you Sir, to take such measures as your heart may dictate to relieve a widow, whose thankes will be all in her power to return—a widow whose Sufferings for her Country, in the loss of a Husband & Brother, on whom alone She depended for Subsistance, certainly demands Justice, if no more, of that country in whose service both their lives where Sacrific’d.
not to trouble you too much Sir I will begin with my Story—I am the widow of Capt. Jno. Welsh, who commanded the Marines in the unfortunate attack upon Penobscott, in which he lost his life bravely fighting at the head of them —The loss of my Husband left me in very disagreeable circumstances, which the kindness of a Brother in some measure relieved, this Brother was Capt. Geo. Hurlbut who commanded a company of light Horse in Sheldons Regt, till in defending a Vessel with Stores in

the N[orth] River (for which he had the honour of receiving your Excelys thanks in Genl Orders) he receiv’d a wound, under which he languished till the 8th day of May 1783 when he expired—having sufferd the excruciating pain beyond the power of Language to express—this diserving brother having made a Will in my favour, & appointed me Exect., I have applied to Mr Pierce for the Commutation Notes due him, which Mr Pierce once paid out to a Mr James Agent for Coll Sheldons Regt, but finding Capt. Hurlbut miserable life was not continued to the close of the warr, he remanded them & refuses to deliver them tho’ so Small a recompence for a life spent & lost in the service of I am sorry to say an ungratefull Country.
The State of facts alone I have it in my power to prove—some of them are within your Excelys own knowledge, tho among the many senes in which you have been engaged, this trivial one may have been forgot—To you alone Sir I look for relief having tried every other method without affect for the recovery of the Commutation Notes—Should your Excely think it beneath your notice to interest yourself for me I must Sit down in dispair—Everything Sir is in your power—they will not surely refuse the Saviour of their Country in his application for Justice to a distressed widow—as a reward Sir you will recive the thanks of your Excellancy’s Most Obedient & very Humble servant

Anna Welsh

